Citation Nr: 0100469	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife of appellant



ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which held that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim of entitlement to service connection for a 
back disability.

During the pendency of the veteran's appeal, the RO issued a 
February 1999 Supplemental Statement of the Case in which the 
RO determined that new and material evidence had been 
submitted to reopen the veteran's claim.  However, upon 
reopening the claim, the RO denied service connection on the 
merits.  The Board notes that it is not bound by this action 
and will undertake a de novo review of the evidence.  

The issue of entitlement to service connection for a back 
disability is the subject of the REMAND section, below.


FINDINGS OF FACT

1.  Service connection for a back disability was denied by a 
July 1946 rating decision, essentially on the basis that 
residuals of a back injury were not shown in service.
 
2.  Evidence received subsequent to the July 1946 rating 
decision contains information that, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The July 1946 rating decision, which denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).

2.  The evidence received subsequent to the July 1946 rating 
action serves to reopen the veteran's claim for service 
connection for a back disability.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evidentiary Background

Service medical records dated in November 1945 show that the 
veteran complained of a cold with some cough of a one-week 
duration.  He indicated he injured his back and chest after 
being hit by a timber six weeks prior to this treatment.  He 
stated that he had some pain for three weeks on lifting.  
Subsequent service medical records, to include a May 1946 
separation examination report, are silent for any complaint, 
treatment, or diagnosis of a back injury or disability during 
active duty.   

Upon discharge from active duty, the veteran filed a claim 
for service connection for a back injury following being hit 
by a timber.  By means of a July 1946 rating action, service 
connection for a back disability was denied, as residuals of 
a back injury were not shown by the evidence of record.

Evidence received subsequent to the 1946 denial of the 
veteran's claims includes an April 1988 follow-up letter from 
a VA physician to the veteran following physical examination 
at the West Side VA Hospital.  The letter indicates that 
examination revealed back pains and that his laboratory 
results were normal.  He was advised to obtain follow-up 
treatment with his private physician.  

An April 1988 statement from Dr. J. R. Rosser, Jr., a private 
chiropractor, indicates that the veteran had been a patient 
since 1967.  Treatment included frequent chiropractic 
adjustments for back problems due to a prior injury.  

The evidence includes a copy of an April 1988 letter from the 
veteran to Dr. Sam Tyrell in which the veteran asked for 
medical records for alleged treatment during the 1960.  The 
letter includes a handwritten notation, presumably from Dr. 
Tyrell, indicating that, due to the length of time that had 
past, such records are unavailable.

A December 1997 statement from a fellow sailor indicates that 
he served with the veteran in Okinawa in July 1945.  The 
sailor stated that he was present when the veteran was 
knocked off of the dock and fell into the water.  The 
statement indicates that the veteran was taken to sick bay 
for an injured back.  

A December 1997 statement from Dr. James W. Schmidt indicates 
that he had treated the veteran since 1988.  This treatment 
included manipulative therapy for problems in the low back 
region due to an old injury.  

In December 1997, the veteran submitted a statement 
recounting an incident in which he allegedly sustained a back 
injury during active duty.  He indicated that he was knocked 
off of a dock into the water after being hit by a bundle of 
lumber swinging from a crane.  He stated that he landed on 
his "butt on a large rock" that was below the surface of 
the water.  He could not climb out without the aid of others.  
He was allegedly treated in sick bay and put on light duty 
for six weeks following the incident.  He stated that he had 
experienced back problems on and off since this incident.  

In April 1998, the veteran submitted a duplicate copy of his 
November 1945 service medical record.  Additionally, he 
included pictures that show the work area where his alleged 
back injury occurred.  

In December 1998, the veteran testified at a hearing before a 
RO hearing officer.  He reiterated his contention that he 
injured his back after being knocked off the docks in 
Okinawa.  He indicated that he was treated in sick bay 
following the incident.  After this treatment, he stated that 
his back "healed up."  However, following his service, his 
back would continue to "act up."  He testified that he the 
physician that conducted his separation examination could not 
find anything wrong with his back; however, he advised the 
veteran to file a claim with VA "just to be safe."  

Following his separation from active duty, the veteran 
testified that his back healed.  He indicated that he worked 
in the shipping department of the Mars Candy Factory and that 
handling the boxes bothered him.  He stated that over the 
years "little things" would trigger back pain.  He stated 
that he did not have any postservice injuries to his back and 
that he was involved in a car accident wherein his shoulder 
was injured.  He indicated that he received treatment shortly 
following his discharge from the Navy; however, medical 
records of this treatment had been destroyed.  He indicated 
that he took early retirement from his job as a railroad 
conductor due to his back difficulties.  The veteran's wife 
testified at the RO hearing that she had witnessed the 
veteran's back problem ever since their marriage in 1950. 

In January 1999, the veteran was afforded a VA examination 
for compensation and pension purposes.  He related his 
history of a back injury during active service.  He informed 
the examiner that he did not sustain a fracture; however, he 
was treated in sick bay for several days.  X-ray findings 
indicate an impression of degenerative disease at L5-S1.  
Final impression was residuals of a lumbar spine injury with 
degenerative changes.  


II.  Analysis

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2000).  

The RO by means of a July 1946 rating decision denied service 
connection for residuals of a back injury.  The basis for the 
RO's denial was that the evidence of record did not show that 
the veteran had that disability.  In rendering this decision, 
the RO considered the veteran's service medical records as 
well as his contentions involving an inservice back injury 
following being knocked off of a dock.  The record does not 
show that a notice of disagreement was filed or that an 
appeal was perfected within one year after notification of 
the RO's decision.  Therefore, the decision of July 1946 
became final (one year after notification).  38 C.F.R. 
§ 3.104 (2000).

In June 1998, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection.  The veteran filed a timely appeal of 
this decision.  

As previously stated, the July 1946 prior disallowance of the 
veteran's claim was due in part to the lack of a current back 
disability.  The recently submitted evidence indicates that 
the veteran has a current back condition.  The Board finds 
that this evidence is new as it contains information that had 
not been associated with the claims folder prior to July 
1946.  Similarly, the evidence is material as it bears 
directly and substantially upon the specific matter under 
consideration and, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the issue of entitlement to service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000); see also 38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).

Having reopened the veteran's claim, the issue of entitlement 
to service connection for a back disability is the subject of 
the REMAND, below.  


ORDER

The veteran's claim of entitlement to service connection for 
a back disability is reopened.  


REMAND

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)."
 
After a review of the evidence the Board finds that further 
development of the claim is required.  The Board notes that a 
letter from a VA physician, dated in April 1988, indicating 
that the veteran underwent a physical examination at the West 
Side VA Hospital which revealed back pains.  However, a 
complete examination report is not currently associated with 
the claims folder.  VA is required, pursuant to the duty to 
assist, to procure such pertinent medical reports.  Id., See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  Accordingly, an effort should be undertaken by 
the RO to obtain these records.

Additionally, the Board notes that an April 1988 statement 
from Dr. J. R. Rosser, Jr., a private chiropractor, indicates 
that the veteran had been treated since 1967.  As the duty to 
assist requires VA to make reasonable effort to obtain 
records, these records should be procured.

Accordingly, this case is REMANDED for the following:

1.  The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment or 
examination for his back disability since 
his separation from active duty.  The RO 
should then contact the sources and 
obtain copies of the related medical 
records.  In particular, the RO should 
obtain a copy of the VA examination 
referenced in the April 1988 
correspondence indicated above and copies 
of treatment records from Dr. Rosser.  If 
the requested medical records are 
unavailable, the RO should so document in 
the claims folder.  

2.  Following completion of the above, 
the RO should review the claim on appeal.  
If the veteran's claim remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be given an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,  directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

